******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      RUTH F. PERRY v. STEPHEN C. PERRY
                  (SC 18942)
                  (SC 18993)
                  (SC 18994)
       Palmer, Zarella, Eveleigh, McDonald and Espinosa, Js.
     Argued December 5, 2013—officially released July 22, 2014

  Alexander J. Cuda, with whom was Arnold H. Rut-
kin, for the plaintiff in error in Docket No. SC 18942,
appellant in Docket No. SC 18994, and appellee in
Docket No. SC 18993 (Catherine P. Whelan).
  Barbara M. Schellenberg, with whom was Richard
L. Albrecht, for the defendant in error in Docket No. SC
18942, appellee in Docket No. SC 18994, and appellant in
Docket No. SC 18993 (defendant).
                          Opinion

   EVELEIGH, J. The present appeals and writ of error
arise from a dissolution action in which Catherine P.
Whelan, the plaintiff in error, was appointed as the
attorney for the minor children of Stephen C. Perry, the
defendant in the dissolution action and the defendant in
error, and Ruth F. Perry, the plaintiff in the dissolution
action.1 Whelan brings the writ of error, Docket No. SC
18942, in her personal capacity, and the appeal, Docket
No. SC 18994, in her capacity as the attorney for the
minor children, claiming that she was entitled to
recover the entirety of certain fees that she owed to
another attorney, Arnold H. Rutkin, who represented
her in a postjudgment proceeding. The defendant filed
a separate appeal, Docket No. SC 18993, from the order
of the trial court that required him to pay a portion of
Rutkin’s fees. The two appeals and the writ of error
were subsequently consolidated by this court.
   Whelan asserts that the trial court improperly: (1)
denied the motion for permission to appeal brought in
her capacity as the attorney for the minor children; and
(2) ordered the defendant to pay only a portion of the
reasonable fees for her counsel in the postjudgment
dissolution proceeding in which the defendant chal-
lenged the fees Whelan charged as attorney for the
minor children. Specifically, Whelan claims that she
was entitled to recover the entire cost of Rutkin’s repre-
sentation either under General Statutes § 46b-622 or as
a result of her claim that the defendant had engaged
in certain litigation misconduct. In his appeal, the defen-
dant claims that the trial court improperly required him
to pay a portion of Rutkin’s fees pursuant to § 46b-62.
   We conclude that: (1) Newman v. Newman, 235
Conn. 82, 100, 663 A.2d 980 (1995), should not be over-
ruled and, therefore, an attorney for the minor children
in a dissolution action may file an appeal only if the
court determines that an appeal is in the best interests
of the children; (2) the trial court did not abuse its
discretion in concluding that an appeal was not in the
best interests of the minor children and, therefore, prop-
erly denied Whelan’s motion for permission to appeal
on their behalf; (3) this court has jurisdiction to hear
Whelan’s writ of error because she is an aggrieved non-
party pursuant to the requirements of Practice Book
§ 72-1; (4) § 46b-62 does not authorize an award for the
attorney of the attorney for a minor child; and (5) the
trial court failed to apply the proper standard to Whel-
an’s claim of litigation misconduct. Accordingly, we
affirm the judgment of the trial court as it relates to
the denial of Whelan’s motion for permission to appeal,
and reverse the judgment of the trial court as it relates
to both the award of Rutkin’s fees pursuant to § 46b-
62 and Whelan’s claim of litigation misconduct. Conse-
quently, we remand the case with direction to deny
Whelan’s motion seeking to recover Rutkin’s fees pursu-
ant to § 46b-62 and to conduct further proceedings con-
sistent with this opinion on the issue of litigation
misconduct.
   The relevant facts and procedural history are set forth
in the Appellate Court opinion in the related case, Perry
v. Perry, 130 Conn. App. 720, 722–23, 24 A.3d 1269
(2011). ‘‘In a complaint filed January 9, 2006, the plaintiff
. . . alleged that her marriage to the defendant . . .
had broken down irretrievably and sought dissolution
of their marriage, an order regarding custody and sup-
port of their two minor children, alimony, educational
support orders and attorney’s fees.3 The child custody
and financial issues were bifurcated for trial. On April
9, 2008, the court, Dewey, J., approved and entered, as
an order, a custody and parenting time stipulation (stip-
ulation).
   ‘‘On August 11 and 12, 2008, a trial was held to resolve
the parties’ financial issues. During that trial and in her
proposed orders, the plaintiff requested that the court
correct the custody stipulation, which allegedly had
misstated the [defendant’s] weekend visitation rights.
The defendant did not oppose the plaintiff’s request.
Indeed, through his attorney, he acknowledged that the
stipulation contained a scrivener’s error in assigning
weekend visitations to the [defendant] for every week-
end rather than every other weekend. Furthermore, in
response to questioning by the court, the defendant
stated, consistently, that he had parenting time with
the children every other weekend.
   ‘‘On November 26, 2008, the court, Gordon, J., ren-
dered judgment dissolving the parties’ marriage. The
judgment incorporated the uncorrected custody stipula-
tion, ordered alimony and child support, divided the
parties’ assets and ordered that attorney’s fees for both
parties be paid from a designated brokerage account.
In addition, the court ordered the defendant to indem-
nify the plaintiff for ‘any and all future claims, demands
and/or suits with respect to any federal, state or munici-
pal income tax claims for any year in which the parties
filed a joint income tax return . . . .’
   ‘‘On July 2, 2009, the plaintiff filed an ex parte motion
for an order and to clarify postjudgment, alleging that
the defendant had notified her of his intention to begin
exercising his visitation rights to have the children every
weekend pursuant to the uncorrected custody stipula-
tion. The plaintiff asked the court to clarify its decision
to allow her to have parenting time every other week-
end, including the weekend of July 3, 4 and 5, 2009.
The court, Schofield, J., ordered that the plaintiff have
parenting time for that weekend and set a date for a
hearing on the clarification issue.
  ‘‘Thereafter, on July 27, 2009, the plaintiff filed a
motion to open on the grounds of a scrivener’s error
or mutual mistake with respect to the parenting time
as expressed in the stipulation. The plaintiff alleged
that, at all times between the institution of the action
and July, 2009, the defendant had exercised his right to
parenting time with the children every other weekend.
Furthermore, she argued that other paragraphs in the
stipulation were inconsistent with the defendant’s hav-
ing parenting time every weekend. On January 5, 2010,
the defendant filed an objection and motion to dismiss
the plaintiff’s motion to clarify and to open the
judgment.
   ‘‘At a hearing on the proposed clarification, held on
January 5, 2010, the court, Shay, J., determined that the
motion for clarification should be addressed to Judge
Gordon. In response, on January 25, 2010, Judge Gordon
issued a clarification, sua sponte, that the . . . stipula-
tion, as incorporated into the court’s November, 2008
memorandum of decision, should have read: ‘The minor
children shall be with the [defendant] every other Friday
from 4:00 p.m. until Sunday at 8:00 p.m.’ ’’ (Emphasis
in original; footnote added.) Id.
  The defendant then appealed to the Appellate Court
claiming that the trial court improperly modified the
judgment of dissolution by issuing the clarification that
the defendant’s parenting time should be every other
weekend. Id., 723–24. The Appellate Court rejected the
defendant’s claim and affirmed the judgment of the trial
court clarifying the visitation order. Id., 734.4 During
these postjudgment proceedings, Whelan continued to
serve as the attorney for the two minor children.
   Whelan then filed a motion seeking payment of out-
standing fees for the period of May 4, 2009 through
November 22, 2010, a retainer going forward and an
allowance to participate in the appeal that was then
pending before the Appellate Court. The defendant chal-
lenged Whelan’s fees and costs.
   As a result, the trial court held a hearing on the
matter. At the hearing, Whelan petitioned the trial court
for additional counsel to represent her at the hearing
and, in addition to her own fees as the attorney for
the minor children, for the fees she would incur to be
represented at the hearing to be paid by the parties.
After hearing argument from the parties, the trial court
granted Whelan’s motion for representation, but
reserved ruling on the issue of whether it could award
the legal fees incurred by her for Rutkin’s representa-
tion in connection with the hearing.
   Whelan was represented by Rutkin during the five
day hearing on her fees as the attorney for the minor
children. We observe that this appears to be an inordi-
nately long time, particularly when defense counsel ini-
tially observed that he needed one hour. Thereafter, the
trial court determined that the $33,883.26 outstanding
balance of fees was reasonable under all the circum-
stances. The trial court ordered the defendant to pay
75 percent of the outstanding balance and the plaintiff
to pay 25 percent of that balance. The trial court also
required the parties to pay Whelan a retainer in the
amount of $10,000 for continued representation of the
minor children, including participation in the appeal
that was then pending before the Appellate Court. The
defendant was ordered to pay 75 percent of the retainer
and the plaintiff was ordered to pay 25 percent of
the retainer.
   The trial court conducted a separate hearing related
to Whelan’s claim that she was entitled to counsel fees
to pay for Rutkin’s representation. Whelan also moved
for sanctions and attorney’s fees based on the defen-
dant’s litigation abuses and misconduct postjudgment,
claiming that the defendant had engaged in bad faith
litigation by making a baseless challenge to her fees as
the attorney for the minor children. In response, the
defendant moved to dismiss Whelan’s motion and
objected to the imposition of sanctions.
   The trial court granted Whelan’s motion regarding
attorney’s fees in part. The trial court determined that
under § 46b-62,5 Whelan was entitled to ‘‘a portion of the
attorney’s fees incurred by her, limited to the defense of
her conduct, which the court finds to be within the
scope of her core function, with the balance to be
absorbed by her as part of the cost of doing business
(i.e. the collection of her fee).’’ The trial court further
found that ‘‘much of the [defendant’s] challenge was,
by his own testimony due in large measure to his chal-
lenge to [Whelan’s] conduct . . . .’’ Accordingly, the
trial court awarded Whelan 40 percent of Rutkin’s fees
and ordered that sum to be paid by the defendant
because he was the only one who challenged Whel-
an’s fees.
   The trial court then denied Whelan’s motion for sanc-
tions and attorney’s fees for alleged litigation abuses
and misconduct. As the basis for denying Whelan’s
motion, the trial court determined that the defendant’s
conduct did not rise to the level of ‘‘ ‘egregious litigation
misconduct’ ’’ under Ramin v. Ramin, 281 Conn. 324,
357–59, 915 A.2d 790 (2007).
   Thereafter, Whelan filed a motion for permission to
file an appeal on behalf of the minor children. The trial
court denied that motion, from which Whelan appealed
to the Appellate Court. Whelan then filed the present
writ of error before this court. Finally, the defendant
appealed to the Appellate Court from the judgment of
the trial court ordering him to pay 40 percent of Rutkin’s
fees. We transferred the appeals pending before the
Appellate Court to this court pursuant to General Stat-
utes § 51-199 (c) and Practice Book § 65-1. The writ of
error and the two appeals were then consolidated.
                              I
  Whelan first claims that this court should overrule
Newman v. Newman, supra, 235 Conn. 82, in which
this court concluded that an attorney for the minor
children in a dissolution action may file an appeal only
if the court determines that an appeal is in the best
interests of the children. As grounds for her claim,
Whelan asserts that this court should reconsider New-
man because, since that case was decided, this court
has recognized that the role of the attorney for the minor
children is frequently blurred with that of a guardian ad
litem and must always be guided by the best interests
of the children. In response, the defendant asserts that
Newman should not be overruled because its reasoning
and rationale is still applicable today. We agree with
the defendant.
   In Newman v. Newman, supra, 235 Conn. 83, this
court directly considered the issue that Whelan asks us
to reconsider today—namely, ‘‘whether, in a marriage
dissolution case, minor children who are represented
by an attorney appointed by the trial court pursuant to
General Statutes § 46b-54, but not by a guardian ad
litem or next friend, may appeal from a judgment of
the trial court . . . .’’ (Footnote omitted.) In Newman,
the judgment of the trial court from which the minor
children sought to appeal involved the support obliga-
tions of the children’s parents. Id.
   Today, we review the same standards considered in
Newman. In considering the minor children’s claim, this
court examined the established principles governing the
right to bring an action and appeal in dissolution
actions: ‘‘The right to appeal is purely statutory, and
only an aggrieved party may appeal. Durso v. Misiorek,
200 Conn. 656, 660, 512 A.2d 917 (1986). In the context
of dissolution actions, only those who were parties to
the underlying dissolution action may appeal. Bergeron
v. Mackler, 225 Conn. 391, 391–92 n.1, 623 A.2d 489
(1993). Moreover, [o]rdinarily, the term party has a tech-
nical legal meaning, referring to those by or against
whom a legal suit is brought . . . the party plaintiff or
defendant . . . . Lieberman v. Reliable Refuse Co.,
212 Conn. 661, 669, 563 A.2d 1013 (1989). We implicitly
have recognized that definition to exclude the minor
children of parents involved in a dissolution action,
absent some additional effort to make the children for-
mal parties to that action. Salvio v. Salvio, [186 Conn.
311, 324, 441 A.2d 190 (1982)].’’ (Internal quotation
marks omitted.) Newman v. Newman, supra, 235
Conn. 94.
   ‘‘Furthermore, the general rule is well established
that ‘a child may bring a civil action only by a guardian
or next friend, whose responsibility it is to ensure that
the interests of the ward are well represented. Cottrell
v. Connecticut Bank & Trust Co., 175 Conn. 257, 261,
398 A.2d [307] (1978); Collins v. York, 159 Conn. 150,
153, 267 A.2d 668 (1970). When a guardian has been
appointed to protect the interests of a child, the guard-
ian is usually the proper person to bring an action on
behalf of the child. Williams v. Cleaveland, 76 Conn.
426, 434, 56 A. 850 (1904). There are, however, certain
exceptional circumstances; Cottrell v. Connecticut
Bank & Trust Co., supra, 263; when a child may properly
sue by next friend, notwithstanding the existence of
such guardian, as when the guardian is absent, or is
unwilling or unable to institute or prosecute the
required action or appeal, and especially when, though
declining to take such action himself, he does not forbid
such proceeding, or when he is disqualified by interest
hostile to that of the infant, or is for other reasons
an improper or unsuitable person to prosecute such
actions on behalf of the ward. Williams v. Cleaveland,
supra, 432. Although generally a person who brings an
action as next friend need not obtain prior authorization
from the court to do so; id., 433; McCarrick v. Kealy,
70 Conn. 642, 646, 40 A. 603 (1898); the court must
determine whether the person seeking to represent the
child as next friend is a proper or suitable person to
make a claim on behalf of the child. Williams v.
Cleaveland, supra, 433–34; McCarrick v. Kealy, supra,
646.’ . . . Orsi v. Senatore, 230 Conn. 459, 466–67, 645
A.2d 986 (1994).’’ Newman v. Newman, supra, 235
Conn. 95. Having examined the established principles
regarding a minor child’s right to bring an action in the
trial court, this court concluded that it saw ‘‘no reason
not to apply their principles to the right of appeal as
well. As a general matter, there is no reason to afford
a right of appeal greater than a right to sue in the first
instance.’’ Id., 95–96.
   In Newman, this court then examined the policy con-
cerns surrounding allowing minor children to bring
appeals in dissolution actions. In doing so, this court
recognized that ‘‘absent special circumstances . . .
there are good reasons not to consider the minor chil-
dren as ‘parties’ to the dissolution action or to require
that they formally be made such parties. Treating the
children as parties might well force them to choose
sides and thus threaten to exacerbate their already
heavy emotional burden, and would add a level of par-
ticipation—even if only symbolic in most cases—that
is inconsistent with a wise attempt to shield them as
much as reasonably possible from the legal aspects of
their parents’ conflicts.’’ (Citation omitted.) Id., 96.
   On the other hand, in Newman, this court also recog-
nized that ‘‘[a]lthough they are not parties to the under-
lying dissolution action, it cannot be denied that our
statutes and precedents regarding the appointment of
an attorney to represent their interests in dissolution
proceedings do constitute legislative and judicial recog-
nition that the orders entered by the trial courts in such
proceedings may affect those interests.’’ Id., 97.
 On appeal, Whelan encourages us to overrule New-
man on the ground that its holding requiring an attorney
for the minor children to seek permission of the court
to file an appeal is no longer supported by the current
understanding of the role of an attorney for the minor
children. Specifically, Whelan asserts that this court
has recently recognized that the role of the attorney
for the minor children and the role of a guardian ad
litem have been blurred by recent precedent, requiring
the attorney for minor children to consider the best
interests of the children. In support of her position,
Whelan cites Carrubba v. Moskowitz, 274 Conn. 533,
546–47, 877 A.2d 773 (2005), in which this court stated
as follows: ‘‘Of course, we recognize that such attorneys
perform a hybrid role because of their simultaneous
duty to function as an advocate for the child. That
function, however, must always be subordinated to the
attorney’s duty to serve the best interests of the child.
Even when an attorney for the minor child functions
less as a guardian ad litem and more as an advocate
because of factors such as the child’s advanced age,
maturity level and ability to articulate her preferences,
the shifting of the balance from an objective evaluator of
the child’s best interests to personal advocate happens
because those factors increase the likelihood that the
child is able accurately to identify and to make choices
to pursue her own best interests independently, without
the aid of an objective assistant to the court. Thus, even
the advocacy role of the appointed attorney for the
minor child may be reconciled with the attorney’s pri-
mary duty—to assist the court in serving the best inter-
ests of the child.’’
   First, it is important to note that the discussion in
Carrubba was in the context of whether an attorney
for minor children was entitled to quasi-judicial immu-
nity. Id., 535. Therefore, in describing the function and
role of the attorney for the minor child, the court in
Carrubba was focused on the similarities to judicial
officers and to what extent the attorney for the minor
child serves the court. Second, the understanding of
the role of an attorney for the minor children expressed
in Carrubba is not inconsistent with the concerns
expressed in Newman. In Newman v. Newman, supra,
235 Conn. 96, this court reasoned as follows: ‘‘Addition-
ally, we are concerned about creating conflict in the
attorney’s role by conflating the role of counsel for a
child with the role of a guardian ad litem or next friend.
Typically, the child’s attorney is an advocate for the
child, while the guardian ad litem is the representative
of the child’s best interests. As an advocate, the attorney
should honor the strongly articulated preference
regarding taking an appeal of a child who is old enough
to express a reasonable preference; as a guardian, the
attorney might decide that, despite such a child’s pres-
ent wishes, the contrary course of action would be in
the child’s long term best interests, psychologically or
financially.’’ In Carrubba v. Moskowitz, supra, 274
Conn. 547, this court stated: ‘‘[W]e see no reason to
accord appointed attorneys for minor children a lesser
level of immunity than that traditionally accorded to
guardians ad litem, at least in the performance of those
functions that are integral to the judicial process.’’ Both
Newman and Carrubba recognize that, in certain cir-
cumstances, an attorney for the minor children must
put the best interests of the children over his or her
role as advocate for the minor children, particularly
where children are not mature enough to make such
decisions on their own.
   Moreover, nothing in the rule established in Newman,
requiring the trial court to determine that an appeal is
in the best interests of the minor children, negates the
recognition that an attorney for the minor children must
consider the best interests of the minor children. It is
merely another safeguard in the system designed to
protect the interests of the minor children in a situation
that ‘‘carries with it significant risks of widening the
fissures in an already sorely tried family . . . .’’ New-
man v. Newman, supra, 235 Conn. 96.
   ‘‘This court has repeatedly acknowledged the signifi-
cance of stare decisis to our system of jurisprudence
because it gives stability and continuity to our case law.
. . . The doctrine of stare decisis counsels that a court
should not overrule its earlier decisions unless the most
cogent reasons and inescapable logic require it. . . .
Stare decisis is justified because it allows for predict-
ability in the ordering of conduct, it promotes the neces-
sary perception that the law is relatively unchanging,
it saves resources and it promotes judicial efficiency.
. . . It is the most important application of a theory of
decisionmaking consistency in our legal culture and
. . . is an obvious manifestation of the notion that deci-
sionmaking consistency itself has normative value.’’
(Citation omitted; internal quotation marks omitted.)
State v. Salamon, 287 Conn. 509, 519, 949 A.2d 1092
(2008). On the basis of our review of Newman and its
in-depth consideration of the competing policy consid-
erations involved in allowing an attorney for the minor
children to appeal, we cannot conclude that the most
cogent reasons and inescapable logic require us to over-
rule Newman. To the contrary, we conclude that, in
Newman, this court struck the appropriate balance
between the rights of minor children to appeal and this
court’s well reasoned concerns regarding such appeals.
Accordingly, we decline Whelan’s invitation to over-
rule Newman.
                            II
   Whelan next claims that, even if this court does not
overrule Newman, the trial court in the present case
improperly denied the children’s motion for permission
to appeal. Specifically, Whelan claims that the trial court
improperly determined that it was not in the best inter-
ests of the minor children to appeal from the trial court’s
judgment regarding fees for her attorney. In response,
the defendant claims that the trial court did not abuse
its discretion in denying the attorney for the minor
children’s request for permission to appeal because it
properly determined that such an appeal was not in the
best interests of the children. Specifically, the defendant
asserts that the trial court properly determined that the
appeal would be adverse to the children’s interests and
was too remote. We agree with the defendant.
   We begin by setting forth the appropriate standard
of review for considering Whelan’s claim. As this court
explained in Newman v. Newman, supra, 235 Conn.
100 n.17, ‘‘if in a given case the trial court granted or
denied the minor children’s request to prosecute an
appeal without either a guardian ad litem or next friend,
that grant or denial would be subject to review on
appeal under an abuse of discretion standard.’’ See also
id., 104.
   In Newman v. Newman, supra, 235 Conn. 103–104,
this court stated as follows: ‘‘Finally, we turn to the
nature of the trial court’s considerations in determining
whether to authorize an appeal under the standards
that we have articulated. Without attempting to limit
the trial court’s examination of all of the available facts
and circumstances regarding whether to authorize an
appeal by minor children from a trial court support
order, we suggest the following as some of those fac-
tors: the nature of the particular trial court order at
issue; whether there is likely to be an appeal of the
order, irrespective of that requested by the minor chil-
dren; the desires of the parent who would otherwise
be an appellant but who does not intend to file such
an appeal, and the reasons for that intention; whether
the particular risks that underlie the general rule are
likely to be realized by permitting such an appeal in
the particular case; the potential for conflicts to arise
between the best interests of the children and their
desire to prosecute the appeal; the good faith of the
attorney making the request for such an appeal on
behalf of the children; the degree to which an appeal
will unduly drain resources that could be better spent
on the children; and whether there is any reasonable
basis for such an appeal. We emphasize that this list is
not exhaustive. The range of factors to be considered
by the trial court is limited only by the applicable stan-
dard of the best interests of the children.’’
   In the present case, the trial court reasoned as fol-
lows: ‘‘I have the Supreme Court telling me you have
to make a finding of [the children’s] best interest[s]. I
am struggling to do that because I believe it is too
remote. This is not a question of fighting over health
insurance for the children or the actual child support
payment for the children, something affecting their edu-
cation, something affecting their medical treatment.
. . . I said [Whelan gets 40] percent [of Rutkin’s fees].
So this appeal is over the [60] percent I didn’t award
to [Whelan]. And that I found had to do with a collection
. . . . So I am struggling to find that in the best inter-
est[s] of the child[ren]. . . . It’s not a seminal issue
involving . . . these children. And it is a substantial
amount of money that is likely to impact the money
that could go toward these children, to their education,
to their welfare. It is going to get sucked right out of
a family that is not, you know, they are not making
millions. . . . Income is a challenge to both parties in
this case, at least it was in terms of the evidence that
I adduced. So I am going to deny the motion.’’
   Our review of the trial court’s denial of Whelan’s
motion for permission to appeal demonstrates that the
trial court properly considered factors enumerated in
Newman v. Newman, supra, 235 Conn. 103–104. Specifi-
cally, the trial court considered the nature of the trial
court order at issue, the potential for conflicts to arise
between the best interests of the children and their
desire to prosecute the appeal, and the degree to which
an appeal would unduly drain resources that could be
better spent on the children. We conclude, therefore,
that the trial court considered the proper factors and
did not abuse its discretion in concluding that the appeal
was not in the best interests of the minor children.
                            III
   Having concluded that the trial court did not abuse its
discretion in denying Whelan’s motion for permission
to appeal, we next consider whether this court has
jurisdiction to consider her writ of error. Whelan claims
that if this court affirmed the judgment of the trial court
denying her motion for permission to appeal, this court
would have jurisdiction to consider her claim to her
right to Rutkin’s counsel fees pursuant to a writ of error
under Practice Book § 72-1. In response, the defendant
claims that a writ of error is not proper in the present
case because it would effectively negate the trial court’s
decision. We agree with Whelan.
   Practice Book § 72-1 (a) provides: ‘‘Writs of error for
errors in matters of law only may be brought from a
final judgment of the superior court to the supreme
court in the following cases: (1) a decision binding
on an aggrieved nonparty; (2) a summary decision of
criminal contempt; (3) a denial of transfer of a small
claims action to the regular docket; and (4) as otherwise
necessary or appropriate in aid of its jurisdiction and
agreeable to the usages and principles of law.’’
    We first address whether the trial court’s order
regarding Rutkin’s fees is an appealable final judgment
because it implicates this court’s subject matter juris-
diction over Whelan’s writ of error. See, e.g., State v.
Curcio, 191 Conn. 27, 30, 463 A.2d 566 (1983)
(‘‘[b]ecause our jurisdiction over appeals . . . is pre-
scribed by statute, we must always determine the
threshold question of whether the appeal is taken from
a final judgment before considering the merits of the
claim’’). We conclude that the trial court’s order regard-
ing Rutkin’s fees constitutes an appealable final judg-
ment under Curcio.
   ‘‘Curcio is the foundational case governing whether
an otherwise interlocutory order is appealable. A trial
court’s ruling may be appealed if it (1) ‘terminates a
separate or distinct proceeding,’ or (2) ‘so concludes
the rights of the parties that further proceedings cannot
affect them.’ State v. Curcio, supra, 191 Conn. 31. Writs
of error may be brought only from a final judgment of
the trial court; Practice Book § 72-1 (a); and, therefore,
Curcio must be satisfied.’’ Woodbury Knoll, LLC v.
Shipman & Goodwin, LLP, 305 Conn. 750, 757, 48 A.3d
16 (2012). ‘‘In order to satisfy the second prong of the
Curcio test the [plaintiff in error] must do more than
show that the trial court’s decision threatens [her] with
irreparable harm. . . . For an interlocutory order to
be an appealable final judgment it must threaten the
preservation of a right that the [plaintiff in error]
already holds. The right itself must exist independently
of the order from which the appeal is taken.’’ (Citation
omitted; emphasis added; internal quotation marks
omitted.) Waterbury Teachers Assn. v. Freedom of
Information Commission, 230 Conn. 441, 448, 645 A.2d
978 (1994).
   In the present case, Whelan has filed a writ of error
challenging the trial court’s order regarding Rutkin’s
fees, which totaled $55,576. Specifically, the trial court
ordered the defendant to pay 40 percent of the counsel
fees, totaling $22,230, and required Whelan to be respon-
sible for the remaining 60 percent of her counsel’s fees,
totaling $33,346.
   The trial court also, however, ordered the plaintiff
and the defendant to pay Whelan $33,883.26 for services
she rendered as the attorney for the minor children. By
ordering the defendant to pay only 40 percent of Rut-
kin’s fees, Whelan was left to pay the balance of $33,346.
Whelan reasons that, therefore, for the period during
which she was representing the children and Rutkin
was representing her, she would only recover $537.26
of what the court determined that she was legally enti-
tled to.
  Under the Curcio analysis, Whelan had an existing
legal right to her own fees, independent of the order
for Rutkin’s fees that she is appealing. The trial court’s
order regarding Rutkin’s fees substantially impaired
that right because, in her view, it effectively reduced
the legal fees awarded to her during the period that she
represented the children. See State v. Curcio, supra,
191 Conn. 34 (to succeed under second prong, appellant
must ‘‘make at least a colorable claim that some recog-
nized statutory or constitutional right is at risk’’).
Whelan could not vindicate her right to her own fees
for representing the children in a separate proceeding
should Rutkin sue her to recover his fees. Accordingly,
the second prong of Curcio is satisfied.
   Having concluded that Whelan’s claim satisfies the
second prong of Curcio, we must now address whether
it meets the other requirements of Practice Book § 72-
1 (a) (1)—namely, that it is ‘‘a decision binding on an
aggrieved nonparty . . . .’’ ‘‘It is axiomatic that
aggrievement is a basic requirement of standing, just
as standing is a fundamental requirement of jurisdic-
tion. . . . There are two general types of aggrievement,
namely, classical and statutory; either type will estab-
lish standing, and each has its own unique features.’’
(Citations omitted.) Soracco v. Williams Scotsman,
Inc., 292 Conn. 86, 91–92, 971 A.2d 1 (2009).
   ‘‘Classical aggrievement requires a two part showing.
First, a party must demonstrate a specific, personal and
legal interest in the subject matter of the [controversy],
as opposed to a general interest that all members of
the community share. . . . Second, the party must also
show that the [alleged conduct] has specially and injuri-
ously affected that specific personal or legal interest.’’
(Internal quotation marks omitted.) Pond View, LLC v.
Planning & Zoning Commission, 288 Conn. 143, 156,
953 A.2d 1 (2008).
  In the present case, the trial court denied Whelan’s
request to require the defendant to pay the entirety
of Rutkin’s fees. As previously stated in this opinion,
because the trial court denied this request, Whelan was
obligated to pay Rutkin $33,346 of the $33,883.26 in fees
she received for serving as the attorney for the minor
children during the postdissolution proceedings.
  This court recently considered and granted a similar
writ of error in Francis v. Fonfara, 303 Conn. 292, 33
A.3d 185 (2012). In that case, this court considered a
writ of error by a marshal for fees she charged for
copies of a complaint handled in connection with her
service of process in a civil action pursuant to General
Statutes § 52-261 (a) (2), despite the fact that she did
not personally make the copies. Id., 293–94. Although
this court did not directly address whether the marshal
was aggrieved by the trial court’s denial of those fees, its
consideration and granting of the writ of error indicates
that it considered the marshal to be an aggrieved non-
party and to have met the requirements for a writ of
error under Practice Book § 72-1.
  Similar to the marshal in Francis v. Fonfara, supra,
303 Conn. 292, Whelan was an aggrieved nonparty who
met the requirements of Practice Book § 72-1. There-
fore, we conclude that this court has jurisdiction to
consider Whelan’s writ of error.
                            IV
  Whelan claims that the trial court improperly deter-
mined that she was responsible for part of Rutkin’s fees
under § 46b-62. Specifically, Whelan claims that the trial
court improperly required her to pay 60 percent of Rut-
kin’s fees, which she incurred due to meritless claims
by the defendant. Whelan further asserts that the trial
court’s determination threatens the independence of
the attorney for the minor children. In his appeal, the
defendant asserts that the trial court improperly
required him to pay any of Rutkin’s fees and that § 46b-
62 does not authorize such an award.6 We agree with
the defendant and, accordingly, reverse the judgment
of the trial court as it relates to the award of Rutkin’s
fees under § 46b-62.
   Our analysis of these claims requires us to interpret
§ 46b-62. We first set forth our standard of review. ‘‘The
issue in this case . . . raises a question of statutory
construction, which is a [question] of law, over which
we exercise plenary review. . . . The process of statu-
tory interpretation involves the determination of the
meaning of the statutory language as applied to the
facts of the case, including the question of whether the
language does so apply. . . . When construing a stat-
ute, [o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine that meaning . . . [we] first . . .
consider the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. . . . The test
to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation.’’ (Internal quotation marks omit-
ted.) Sams v. Dept. of Environmental Protection, 308
Conn. 359, 377–78, 63 A.3d 953 (2013).
   As this court pointed out in Fennelly v. Norton, 294
Conn. 484, 504–505, 985 A.2d 1026 (2010), § 46b-62 is
in derogation of the common law. Specifically, ‘‘its
enactment in 1973 represented a departure from the
common-law American rule followed in Connecticut,
including in family matters cases, under which ‘attor-
ney’s fees and ordinary expenses and burdens of litiga-
tion are not allowed to the successful party absent a
contractual or statutory exception.’ . . . TES Fran-
chising, LLC v. Feldman, 286 Conn. 132, 148, 943 A.2d
406 (2008); see also Murphy v. Murphy, 180 Conn. 376,
380, 429 A.2d 897 (1980). Thus, ‘we are mindful of other
rules of statutory construction applicable when
determining whether a statute has abrogated the com-
mon law. [W]hen a statute is in derogation of common
law . . . it should receive a strict construction and is
not to be extended, modified, repealed or enlarged in
its scope by the mechanics of [statutory] construction.
. . . In determining whether or not a statute abrogates
or modifies a common law rule the construction must
be strict, and the operation of a statute in derogation
of the common law is to be limited to matters clearly
brought within its scope.’ . . . Location Realty, Inc. v.
Colaccino, 287 Conn. 706, 724, 949 A.2d 1189 (2008);
cf. Levesque v. Bristol Hospital, Inc., 286 Conn. 234,
262, 943 A.2d 430 (2008) (‘costs are a creature of statute,
and, therefore, a court may not tax a cost unless it is
clearly empowered to do so . . . because statutes in
derogation of the common law are to be strictly con-
strued’ . . .).’’ Fennelly v. Norton, supra, 504–505.
   With these principles in mind, we turn to the text of
the statute. Section 46b-62 provides: ‘‘In any proceeding
seeking relief under the provisions of this chapter and
sections 17b-743, 17b-744, 45a-257, 46b-1, 46b-6, 46b-
212 to 46b-213w, inclusive, 47-14g, 51-348a and 52-362,
the court may order either spouse or, if such proceeding
concerns the custody, care, education, visitation or sup-
port of a minor child, either parent to pay the reasonable
attorney’s fees of the other in accordance with their
respective financial abilities and the criteria set forth
in section 46b-82. If, in any proceeding under this chap-
ter and said sections, the court appoints an attorney
for a minor child, the court may order the father, mother
or an intervening party, individually or in any combina-
tion, to pay the reasonable fees of the attorney or may
order the payment of the attorney’s fees in whole or in
part from the estate of the child. If the child is receiving
or has received state aid or care, the compensation of
the attorney shall be established and paid by the Public
Defender Services Commission.’’
   We conclude that the language of the statute is plain
and unambiguous. Section 46b-62 only allows for the
payment of the fees for the attorney for the minor child.
The statute does not contain any language regarding
counsel hired by the attorney for the minor child.
Indeed, the language of § 46b-62 does not even seem
to contemplate that an attorney for a minor child may
hire his or her own counsel during any proceedings
under the statute. ‘‘[I]t is a well settled principle of
statutory construction that the legislature knows how to
convey its intent expressly; e.g., Dept. of Public Safety v.
Freedom of Information Commission, 298 Conn. 703,
729, 6 A.3d 763 (2010); or to use broader or limiting
terms when it chooses to do so. See, e.g., Stitzer v.
Rinaldi’s Restaurant, 211 Conn. 116, 119, 557 A.2d 1256
(1989).’’ Scholastic Book Clubs, Inc. v. Commissioner
of Revenue Services, 304 Conn. 204, 219, 38 A.3d 1183,
cert. denied,     U.S. , 133 S. Ct. 425, 184 L. Ed. 2d
255 (2012). Therefore, the fact that the legislature only
included language allowing for payment of fees for the
attorney for the minor children indicates that the legisla-
ture did not intend to allow payment for counsel hired
by the attorney for the minor children.
   We next turn to a related rule of practice, Practice
Book § 25-62A, which provides in relevant part: ‘‘The
judicial authority may order compensation for services
rendered by an attorney for a minor child.’’ Like the
plain language of § 46b-62, Practice Book § 25-62A only
contains language related to services by the attorney for
the minor children, and does not contain any language
related to counsel hired by the attorney for the minor
children. Therefore, the text of Practice Book § 25-62A
also supports the conclusion that a court may only
award fees for the attorney for a minor child and not
fees for counsel hired by the attorney for a minor child.
   Whelan asserts that a court must have authority to
award fees for counsel hired by an attorney for the
minor children under § 46b-62 in order to protect the
independence of attorneys for minor children. Specifi-
cally, Whelan claims that requiring an attorney for a
minor child to absorb the costs of counsel hired to
assist her in recovering her reasonable attorney’s fees
would interfere with her role as the attorney for minor
the children. Although we recognize that Whelan’s con-
cern is a real one, we are obligated to strictly construe
§ 46b-62. See Location Realty, Inc. v. Colaccino, supra,
287 Conn. 724. Although it may be good public policy
to ensure that attorneys for minor children will not be
forced to incur expense to recover their fees, ‘‘the strict
construction applied to attorney’s fee statutes in dero-
gation of the common-law . . . requires us to defer to
the legislature’s policy making authority on this matter.’’
(Citations omitted.) Fennelly v. Norton, supra, 294
Conn. 504 n.17. This rule of statutory construction fur-
ther buttresses our holding that the language of the
statute itself is plain and unambiguous.
  On the basis of the forgoing, we conclude that § 46b-
62 does not provide for fees for counsel for the attorney
for the minor children and, accordingly, we reverse the
portion of the judgment of the trial court that orders
the defendant to pay a portion of the fees Whelan
incurred as the result of hiring her own counsel.
                            V
  We next turn to the claims related to litigation mis-
conduct. First, the defendant claims, as an alternative
ground for affirmance, that Whelan lacked standing to
bring a claim of litigation misconduct. Whelan claims
that the trial court improperly applied the standard set
forth in Ramin v. Ramin, supra, 281 Conn. 324, to her
claim for counsel fees. Specifically, Whelan asserts that
the trial court should have applied the standard set
forth in Maris v. McGrath, 269 Conn. 834, 850 A.2d
133 (2004), to her claim of litigation misconduct. In
response, the defendant asserts that, even if the trial
court applied the wrong standard to Whelan’s claim
of litigation misconduct, it was harmless because the
record did not support a finding that the defendant
acted in bad faith. We agree with Whelan.
                            A
   We begin by considering the defendant’s claim that
Whelan lacked standing to bring a claim of litigation
misconduct in the present case because that issue impli-
cates our subject matter jurisdiction. See, e.g., Soracco
v. Williams Scotsman, Inc., supra, 292 Conn. 90.
  It is well established that, ‘‘[i]f a party is found to
lack standing, the court is without subject matter juris-
diction to determine the cause. . . . A determination
regarding a trial court’s subject matter jurisdiction is a
question of law. When . . . the trial court draws con-
clusions of law, our review is plenary and we must
decide whether its conclusions are legally and logically
correct and find support in the facts that appear in
the record.’’ (Internal quotation marks omitted.) Pond
View, LLC v. Planning & Zoning Commission, supra,
288 Conn. 155.
   This court has explained that ‘‘[s]tanding is the legal
right to set judicial machinery in motion. One cannot
rightfully invoke the jurisdiction of the court unless he
[or she] has, in an individual or representative capacity,
some real interest in the cause of action, or a legal or
equitable right, title or interest in the subject matter of
the controversy.’’ (Internal quotation marks omitted.)
Wilcox v. Webster Ins., Inc., 294 Conn. 206, 214, 982
A.2d 1053 (2009). ‘‘[S]tanding is not a technical rule
intended to keep aggrieved parties out of court; nor is
it a test of substantive rights. Rather it is a practical
concept designed to ensure that courts and parties are
not vexed by suits brought to vindicate nonjusticiable
interests and that judicial decisions which may affect
the rights of others are forged in hot controversy, with
each view fairly and vigorously represented.’’ (Internal
quotation marks omitted.) Canty v. Otto, 304 Conn.
546, 556, 41 A.3d 280 (2012). ‘‘These two objectives are
ordinarily held to have been met when a complainant
makes a colorable claim of direct injury he has suffered
or is likely to suffer, in an individual or representative
capacity. Such a personal stake in the outcome of the
controversy . . . provides the requisite assurance of
concrete adverseness and diligent advocacy.’’ (Internal
quotation marks omitted.) Pond View, LLC v. Plan-
ning & Zoning Commission, supra, 288 Conn. 155.
‘‘Standing [however] requires no more than a colorable
claim of injury . . . .’’ (Internal quotation marks omit-
ted.) Electrical Contractors, Inc. v. Dept. of Education,
303 Conn. 402, 411, 35 A.3d 188 (2012).
   ‘‘It is axiomatic that aggrievement is a basic require-
ment of standing, just as standing is a fundamental
requirement of jurisdiction.’’ Soracco v. Williams Scots-
man, Inc., supra, 292 Conn. 91. As we explained in part
III of this opinion, ‘‘[t]here are two general types of
aggrievement, namely, classical and statutory; either
type will establish standing, and each has its own unique
features.’’ Id., 92.
  As we explained in part III of this opinion, in the
present case, the trial court denied Whelan’s request to
require the defendant to pay the entirety of Rutkin’s
fees. As a result, Whelan was obligated to pay Rutkin
$33,346 of the $33,883.26 of her fees for proceedings in
which she claims the defendant committed litigation
misconduct. On the basis of this fact, we conclude that
Whelan has standing to pursue her claim of litigation
misconduct.
                            B
   We next turn to Whelan’s claim that the trial court
improperly applied the standard set forth in Ramin v.
Ramin, supra, 281 Conn. 324, to her claim of litiga-
tion misconduct.
   As we recently explained in Berzins v. Berzins, 306
Conn. 651, 657, 51 A.3d 941 (2012), ‘‘[t]he question of
whether Ramin applies to [nondiscovery litigation mis-
conduct related to claims for attorney’s fees under
§ 46b-62] is a ‘question of law subject to our plenary
review.’ Fish v. Fish, 285 Conn. 24, 37, 939 A.2d 1040
(2008).’’
   Although our opinion in Berzins v. Berzins, supra,
306 Conn. 657, was not available to the trial court at
the time it ruled on Whelan’s claim of litigation miscon-
duct in the present case, we find it dispositive of Whel-
an’s claim before this court. We note, however, that
Maris v. McGrath, supra, 269 Conn. 845–46, the case
upon which Berzins was based, was available to the
trial court at the time of the hearing. In Berzins, the
defendant appealed from the judgment of the Appellate
Court affirming the trial court’s award of attorney’s fees
to the plaintiff, claiming that the trial court improperly
relied on Ramin. Berzins v. Berzins, supra, 653. We
concluded that the trial court’s award of attorney’s fees
based on nondiscovery litigation misconduct was not
governed by Ramin, but that the trial court should
have been guided by Maris v. McGrath, supra, 845–46.
Berzins v. Berzins, supra 658–59. Specifically, we con-
cluded that Ramin was limited to discovery misconduct
and did not apply to postjudgment litigation miscon-
duct. Id.
   As we explained in Berzins and previously in this
opinion, ‘‘ ‘[t]he common law rule in Connecticut, also
known as the American Rule, is that attorney’s fees and
ordinary expenses and burdens of litigation are not
allowed to the successful party absent a contractual or
statutory exception.’ . . . Commissioner of Environ-
mental Protection v. Mellon, [286 Conn. 687, 695, 945
A.2d 464 (2008)]. One such exception is the inherent
authority of a trial court ‘to assess attorney’s fees when
the losing party has acted in bad faith, vexatiously,
wantonly or for oppressive reasons.’ Schoonmaker v.
Lawrence Brunoli, Inc., [265 Conn. 210, 253, 828 A.2d
64 (2003)].’’ Berzins v. Berzins, supra, 306 Conn. 661.
   ‘‘We most recently explained the narrow scope of
this exception in Maris v. McGrath, supra, 269 Conn.
848, in which we upheld a trial court’s determination
that attorney’s fees should be awarded to the defendant
because the trial court had found both that the case
was ‘wholly without merit’ and that ‘the plaintiff repeat-
edly had testified untruthfully and in bad faith.’ We
reiterated principles that this court previously had artic-
ulated indicating that a litigant seeking an award of
attorney’s fees for the bad faith conduct of the opposing
party faces a high hurdle. Specifically, quoting our previ-
ous decision in CFM of Connecticut, Inc. v. Chowdhury,
239 Conn. 375, 393, 685 A.2d 1108 (1996), overruled in
part on other grounds by State v. Salmon, 250 Conn.
147, 154–55, 735 A.2d 333 (1999), we stated: ‘We agree,
furthermore, with certain principles articulated by the
Second Circuit Court of Appeals in determining whether
the bad faith exception applies. To ensure . . . that
fear of an award of [attorney’s] fees against them will
not deter persons with colorable claims from pursuing
those claims, we have declined to uphold awards under
the bad-faith exception absent both clear evidence that
the challenged actions are entirely without color and
[are taken] for reasons of harassment or delay or for
other improper purposes . . . and a high degree of
specificity in the factual findings of [the] lower courts.
. . . Whether a claim is colorable, for purposes of the
bad-faith exception, is a matter of whether a reasonable
attorney could have concluded that facts supporting
the claim might be established, not whether such facts
had been established. . . . To determine whether the
bad-faith exception applies, the court must assess
whether there has been substantive bad faith as exhib-
ited by, for example, a party’s use of oppressive tactics
or its wilful violations of court orders; [t]he appropriate
focus for the court . . . is the conduct of the party in
instigating or maintaining the litigation.’ . . . Maris v.
McGrath, supra, 845–46.’’ Berzins v. Berzins, supra,
306 Conn. 662–63. ‘‘Maris makes clear that in order to
impose sanctions pursuant to its inherent authority, the
trial court must find both that the litigant’s claims were
entirely without color and that the litigant acted in bad
faith.’’ (Emphasis in original.) Id., 663.
  In the present case, the trial court explicitly indicated
that it was considering Whelan’s claim of litigation mis-
conduct under the legal principles enunciated in
Ramin. Indeed, the trial court never mentioned Maris
in its memorandum of decision. Therefore, the trial
court did not make the required findings under Maris
and, consequently, Whelan is entitled to a new hearing
at which the trial court applies the proper standard.
  The judgment in SC 18994 denying Whelan’s motion
for permission to appeal on behalf of the minor children
is affirmed; the judgment in SC 18993 granting in part
Whelan’s motion for her attorney’s counsel fees pursu-
ant to § 46b-62 is reversed and the case is remanded
with direction to deny that motion; the writ of error
in SC 18942 is granted in part, the judgment denying
Whelan’s motion for counsel fees and sanctions for
litigation misconduct is reversed, and the case is
remanded for further proceedings on that motion in
accordance with the preceding paragraph; the writ of
error in SC 18942 is denied in all other respects.
      In this opinion the other justices concurred.
  1
     For the sake of simplicity, we refer to Ruth F. Perry as the plaintiff,
Stephen C. Perry as the defendant, and to Whelan by name. We note that
the plaintiff is not a party to this appeal.
   2
     Although § 46b-62 was the subject of technical amendments in 2011; see,
e.g., Public Acts 2011, No. 11-214, § 7; those amendments have no bearing
on the merits of this appeal. In the interest of simplicity, we refer to the
current revision of the statute.
   3
     We note that Whelan was appointed as the attorney for the minor children
on September 20, 2006.
   4
     The defendant also appealed from the judgment of the trial court granting
the plaintiff’s motion for clarification as to the division of the parties’ prop-
erty. Perry v. Perry, supra, 130 Conn. App. 729. The Appellate Court reversed
the judgment of the trial court as it related to the plaintiff’s motion for
clarification as to the division of the parties’ property. Id., 734.
   5
     General Statutes § 46b-62 provides: ‘‘In any proceeding seeking relief
under the provisions of this chapter and sections 17b-743, 17b-744, 45a-257,
46b-1, 46b-6, 46b-212 to 46b-213w, inclusive, 47-14g, 51-348a and 52-362, the
court may order either spouse or, if such proceeding concerns the custody,
care, education, visitation or support of a minor child, either parent to pay the
reasonable attorney’s fees of the other in accordance with their respective
financial abilities and the criteria set forth in section 46b-82. If, in any
proceeding under this chapter and said sections, the court appoints an
attorney for a minor child, the court may order the father, mother or an
intervening party, individually or in any combination, to pay the reasonable
fees of the attorney or may order the payment of the attorney’s fees in
whole or in part from the estate of the child. If the child is receiving or
has received state aid or care, the compensation of the attorney shall be
established and paid by the Public Defender Services Commission.’’
   6
     The defendant also asserts that the trial court’s decision refusing to
order him to pay a portion of Rutkin’s fees should be affirmed on the
alternative ground that the trial court had no authority under § 46b-62 to
order him to pay any of those fees. Because we resolve the issue raised in
the defendant’s appeal regarding § 46b-62 in his favor and determine that
§ 46b-62 does not authorize the award of any portion of Whelan’s counsel’s
fees, we need not address the defendant’s alternative ground for affirmance.